Per Cwiam.

Upon an examination of the record of this action, we find that respondent’s actions were in violation of the following canons of the Code of Professional Responsibility as charged:
Canon 1. “A Lawyer Should Assist in Maintaining the Integrity and Competence of the Legal Profession.”
Canon 7. “A Lawyer Should Represent a Client Zealously Within the Bounds of the Law.”
Canon 9. “A Lawyer Should Avoid Even the Appearance of Professional Impropriety.”
Therefore, we accept the board’s recommendation, and the respondent is indefimtely suspended from the practice of law.

Judgment accordingly.

O’Neill,, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.